Citation Nr: 1105856	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for depression, claimed as 
secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 10 percent for status 
post arthroscopy of the left knee with degenerative changes. 

4.  Entitlement to a rating in excess of 10 percent for 
musculoskeletal asymmetry with recurrent low back pain and 
sciatic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from February 1984 to February 
1988.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2006 rating decision in which the RO in Baltimore, 
Maryland, denied service connection for a right hip disability 
and depression, and denied ratings in excess of 10 percent each 
for musculoskeletal asymmetry with recurrent low back pain and 
sciatic neuropathy of the right lower extremity, and status post 
arthroscopy of the left knee with degenerative changes.  In June 
2006, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in May 2007.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Roanoke, Virginia, 
which has certified the appeal to the Board.  

In December 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record. 

The Board addresses the claim for a right hip disability below.  
The claims for service connection for depression, to include as 
secondary to service-connected disabilities, and ratings in 
excess of 10 percent each for musculoskeletal asymmetry with 
recurrent low back pain and sciatic neuropathy of the right lower 
extremity, and status post arthroscopy of the left knee with 
degenerative changes, are addressed in the remand following the 
order; those matters are being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDING OF FACT

In December 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that he 
wished to withdraw from appeal the claim for service connection 
for a right hip disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran, during the December 2010 Board hearing, 
withdrew from appeal the claim for service connection for a right 
hip disability.  Hence, with respect to this claim, there remains 
no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it must be dismissed.


ORDER

The appeal as to the claim for service connection for a right hip 
disability is dismissed.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

Initially, the Board notes that, pertinent to the claim for 
status post arthroscopy of the left knee with degenerative 
changes, the Board received medical evidence in January 2011.  
The evidence includes the report of a December 2010 VA 
compensation and pension examination of the left knee, which has 
not previously been reviewed by the RO, and was not accompanied 
by a signed waiver of initial RO consideration of the evidence.  
Under these circumstances, the Board has no alternative but to 
remand this matter for the RO to consider the claim for increased 
rating for the left knee disability in light of such evidence, in 
the first instance, and to issue a supplemental SOC (SSOC) 
reflecting such consideration.  See 38 C.F.R. § 20.1304 (2010).

The Board also finds that additional development of each 
remaining claim is warranted 

The Board notes that VA will provide a medical examination or 
obtain a medical opinion if the record, including lay or medical 
evidence, contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, or with another service-connected disability, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease, or another service-connected disability, is a low one.  
McLendon, 20 Vet. App. at 83.  

Specifically as regards the claim for service connection for 
depression, to include as secondary to service-connected 
disabilities, VA psychiatric treatment records from January 2005 
to December 2005 indicate repeated diagnoses of depressive 
disorder noted to be due, in part, to medical problems and pain.  
Also, during the December 2010 Board hearing, the Veteran 
testified that he felt his depression was due to his service-
connected knee and back problems, and the side-effects of the 
medications he was prescribed for them.  Under these 
circumstances, the Board finds that a medical opinion-based on 
full consideration of the Veteran's documented medical history 
and assertions, and supported by clearly-stated rationale-would 
be helpful in resolving the claim for service connection. 

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination by a psychiatrist or psychologist, at a VA medical 
facility to obtain a medical opinion as to whether the Veteran 
has a psychiatric disability related to his service-connected 
disabilities. 

As regards the claim for increased rating for musculoskeletal 
asymmetry with recurrent low back pain and sciatic neuropathy of 
the right lower extremity, the Board notes that, during the 
December 2010 hearing, the Veteran asserted that this service-
connected disability had worsened since the most recent VA 
evaluation of the condition, which took place in September 2008.  
He also reported the current symptomatology of back spasms and 
incapacitating episodes involving back pain, during which he was 
not able to get out of bed for days at a time, and which occurred 
about twice a month. 

To ensure that the record reflects the current severity of the 
Veteran's musculoskeletal asymmetry with recurrent low back pain 
and sciatic neuropathy of the right lower extremity, and in light 
of the Veteran's contentions of increased and additional 
symptomatology, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria, is needed to properly evaluate the service-connected 
disability under consideration.  During the December 2010 
hearing, the Veteran indicated his willingness to report to a VA 
examination, if needed.

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.

The Veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may result in 
denial of the claim for service connection for depression, as 
secondary to service-connected disabilities (as the original 
claim will be considered on the basis of the evidence of record), 
and shall result in a denial of the claim for an increased rating 
for musculoskeletal asymmetry with recurrent low back pain and 
sciatic neuropathy of the right lower extremity.  See 38 C.F.R. 
§ 3.655(a),(b) (2010).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran fails to 
report to any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Pertinent to all the claims remaining on appeal, the record 
reflects that there may be outstanding VA medical records.  
During the December 2010 hearing, the Veteran reported  that he 
was currently being treated for the disabilities on appeal at the 
Washington, DC, VA Medical Center (VAMC).  While the claims file 
currently includes outpatient treatment records dated up until 
June 2010, the Veteran's testimony indicates that more recent 
records of VA treatment for the disabilities at issue in this 
appeal might be available.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-noted facility all 
outstanding records of evaluation and/or treatment of the 
Veteran, since June 2010, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

Further, to ensure that all due process requirements are met, 
while these matters are on remand, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should obtain from the Washington, 
DC, VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
disabilities on appeal (dated from June 2010 
to the present).  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the individual  
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current psychiatric disability(ies), to 
include depressive disorder.  Then, with 
respect to each such diagnosed disability, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability was caused 
or is aggravated by the Veteran's service-
connected disabilities, which include his 
left and right knee disabilities, and his low 
back disability with sciatic neuropathy of 
the right lower extremity. 

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  Also after all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic and neurological examinations, by 
appropriate physicians, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report made available to the 
orthopedic examiner in conjunction with his 
or her examination. 

The entire claims file must be made 
available to each physician designated 
to examine the Veteran, and each 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include X-
rays) should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

Neurological examination - The physician 
should identify the existence, and frequency 
or extent, as appropriate, of all 
neurological impairment associated with the 
Veteran's low back, to include any sciatic 
neuropathy of the right lower extremity.  The 
examiner should indicate whether any such 
impairment constitute(s)) separately ratable 
manifestation(s).  If so, the physician 
should assess the severity of such 
manifestation(s) as mild, moderate, 
moderately severe, or severe.

Orthopedic examination - The physician 
should conduct range of motion testing of the 
thoracolumbar spine (expressed in degrees, 
with standard ranges provided for comparison 
purposes).  

The physician should render specific findings 
as to whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If pain 
on motion is observed, the physician should 
indicate the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
thoracolumbar spine due to pain and/or any of 
the other symptoms noted above during flare-
ups and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the lumbar 
spine; and, if so, the extent of any such 
ankylosis, and whether the ankylosis is 
favorable or unfavorable.

Considering all orthopedic and neurological 
findings, the physician should also render 
findings particularly responsive to the 
criteria for rating intervertebral disc 
syndrome (IVDS)-specifically, comment as to 
the existence and frequency of any of the 
Veteran's incapacitating episodes (i.e., a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a 
physician and treatment by a physician).  If 
the Veteran has incapacitating episodes 
associated with his lumbar spine disability, 
the examiner should specify whether, over the 
past 12 months, such episodes have had a 
total duration of (a) at least one week, but 
less than 2 weeks; (b) at least two weeks but 
less than 4 weeks; (c) at least 4 weeks but 
less than 6 weeks; or (d) at least 6 weeks.

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent 
VA medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal.  If the 
Veteran fails, without good cause, to report 
to the scheduled neurological and/or 
orthopedic examination(s), in adjudicating 
the claim for increased rating, the RO should 
apply the provisions of 38 C.F.R. § 3.655(b), 
as appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence (to particularly include 
all that added to the record since the RO's 
last adjudication of the claim, such as the 
report of the December 2010 VA examination of 
the left knee) and legal authority.  
 
9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


